Oncolytics Biotech Inc. NOTE TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (unaudited) 9.RECONCILIATION OF CANADIAN GAAP TO US GAAP The consolidated financial statements of the Company are prepared in accordance with Canadian GAAP, which, in most respects, conforms to US GAAP.In preparing these interim statements the Company has included all adjustments which it believes are necessary for fair presentation and are all normal and recurring in nature.Significant differences between Canadian and US GAAP are as follows: Three Month Period Ending June 30, 2009 $ Three Month Period Ending June 30, 2008 $ Six Month Period Ending June 30, 2009 $ Six Month Period Ending June 30, 2008 $ Cumulative from inception on April 2, 1998 to June 30, 2009 $ Notes Net loss - Canadian GAAP Amortization of intellectual property Future income tax recovery — Net and comprehensive loss - US GAAP Basic and diluted loss per common share - US GAAP — There are no differences between Canadian GAAP and US GAAP in amounts reported as cash flows from (used in) operating, financing and investing activities. Balance sheet items in accordance with US GAAP are as follows: June 30, 2009 $ December 31, 2008 $ Notes Canadian GAAP US GAAP Canadian GAAP US
